EXHIBIT 10.74
 
STOCK OPTION AGREEMENT
(2004 Non-Statutory Stock Option Plan)


Imaging Diagnostic Systems, Inc. (the “Company”), desiring to afford an
opportunity to the Grantee named below to purchase certain shares of common
stock of the Company (the “Common Stock”) to provide the Grantee with an added
incentive as an employee of the Company, hereby grants to Grantee, and the
Grantee hereby accepts, an option to purchase the number of such shares optioned
as specified below, during the term ending at midnight (prevailing local time at
the Company’s principal offices) on the expiration date of this Option specified
below, at the option exercise price specified below, subject to and upon the
following terms and conditions:


1. Identifying Provisions. As used in this Option, the following terms shall
have the following respective meanings.



 
(a)
Grantee: Timothy B. Hansen;
       
(b)
Date of grant: January 18, 2007;
       
(c)
Number of shares optioned: 3,000,000;
       
(d)
Option exercise price per share: $.09;
       
(e)
Expiration Date: January 18, 2017;
       
(f)
Plan: The Company’s 2004 Non-Statutory Stock Option Plan; and
       
(g)
Committee: The stock option committee of the Company’s Board of Directors (the
“Board”), or if none, the Board.



This Option is not intended to be an incentive stock option pursuant to Section
422 of the Internal Revenue Code.


* Note: All prior Stock Option Agreements with Grantee are still in existence
and valid. This Agreement does not supersede any prior agreement(s).


2. Vesting.


This Option shall vest and become exercisable on the following date(s) in the
following amount(s):


--------------------------------------------------------------------------------





Vesting Date
 
Number of Shares
 
July 18, 2007
500,000
January 18, 2008
500,000
July 18, 2008
500,000
January 18, 2009
500,000
July 18, 2009
500,000
January 18, 2010
500,000



Notwithstanding the foregoing, this Option shall immediately and fully vest if


(a) Grantee’s employment is terminated without cause (as defined in Grantee’s
employment agreement with the Company of even date); or


(b) there occurs any of the following events (each a “Change in Control”):


(i) if there occurs any transaction (which shall include a series of
transactions occurring within 60 days or occurring pursuant to a plan) that has
the result that stockholders of the Company immediately before such transaction
cease to own at least 51% percent of the voting stock of the Company or of any
entity that results from the participation of the Company in a reorganization,
consolidation, merger, liquidation or any other form of corporate transaction;


(ii) if, during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board cease for any reason to constitute
at least a majority thereof, unless the Board in existence immediately preceding
the two year period shall have nominated the new Directors whose directorships
have created the altered Board composition;


(iii) if the stockholders of the Company shall approve a plan of merger,
consolidation, reorganization, liquidation or dissolution in which the Company
does not survive (unless the approved merger, consolidation, reorganization,
liquidation or dissolution is subsequently abandoned); or


(iv) if the stockholders of the Company shall approve a plan for the sale,
lease, exchange or other disposition of all or substantially all of the property
and assets of the Company (unless such approved plan is subsequently abandoned).


3. Restrictions on Exercise. The following additional provisions shall apply to
the exercise of this Option:


(a) Termination of Employment. If the Grantee’s employment by the Company is
terminated for any reason other than death or a termination without cause by the
Company, only that portion of this Option exercisable at the time of such
termination

2

--------------------------------------------------------------------------------



of employment may thereafter be exercised, and it may not be exercised after the
earlier of (i) three months after such termination or (ii) the Expiration Date.


(b) Termination of Employment Without Cause. If the Grantee’s employment is
terminated without cause by the Company, then this Option shall fully vest and
remain exercisable until the Expiration Date.


(c) Death of Grantee. If the Grantee shall die during the term of this Option,
the Grantee’s legal representative or representatives, or the person or persons
entitled to do so under the Grantee’s last will and testament or under
applicable intestate laws, shall have the right to exercise this Option, but
only for the number of shares as to which the Grantee was entitled to exercise
this Option in accordance with Section 2 hereof on the date of his death, and
such right shall expire and this Option shall terminate three years after the
date of the Grantee’s death or on the Expiration Date, whichever date is sooner.


(d) Continuity of Employment. This Option shall not be exercisable by the
Grantee in any part unless at all times beginning with the date of grant and
ending no more than one year prior to the date of exercise, the Grantee has,
except for military service leave, sick leave or other bona fide leave of
absence (such as temporary employment by the United States Government) been in
the continuous employ of the Company.


4. Non-Transferable. The Grantee may not transfer this Option except by will or
the laws of descent and distribution. This Option shall not be otherwise
transferred, assigned, pledged, hypothecated or disposed of in any way, whether
by operation of law or otherwise, and shall be exercisable during the Grantee’s
lifetime only by the Grantee or his guardian or legal representative.


5. Adjustments and Corporate Reorganization. Subject to any required action by
the shareholders of the Company, the number of shares covered by the Option, as
well as the exercise price per share of the Option, shall be proportionately
adjusted for any increase or decrease in the number of issued shares resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the
Committee, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares subject to the Option.


In the event of the proposed dissolution or liquidation of the Company, the
Option will terminate immediately prior to the consummation of such proposed
action, unless otherwise provided by the Committee. The Committee may, in the
exercise of its sole discretion in any such instance, declare that the Option
shall terminate as of a date fixed by the Committee and

3

--------------------------------------------------------------------------------



give Grantee the right to exercise his Option as to all or any part of the
Option, including shares as to which the Option would not otherwise be
exercisable. In the event of the proposed sale of all or substantially all of
the assets of the Company, or the merger of the Company with or into another
corporation in a transaction in which the Company is not the survivor, the
Option shall be assumed or an equivalent option shall be substituted by such
successor corporation or a parent or subsidiary of such successor corporation,
unless the Committee determines, in the exercise of its sole discretion and in
lieu of such assumption or substitution, that the Grantee shall have the right
to exercise the Option as to all of the optioned stock, including shares as to
which the Option would not otherwise be exercisable. If the Committee makes an
Option fully exercisable in lieu of assumption or substitution in the event of
such a merger or sale of assets, the Committee shall notify the Grantee that the
Option shall be fully exercisable for a period of 30 days from the date of such
notice, and the Option will terminate upon the expiration of such period.


6. Exercise, Payment For and Delivery of Stock. This Option may be exercised by
the Grantee or other person then entitled to exercise it by giving four business
days’ written notice of exercise to the Company specifying the number of shares
to be purchased and the total purchase price. The exercise price shall become
immediately due upon exercise of the Option and shall be payable in one of the
following alternative forms specified below:


(a) full payment in cash or check drawn to the Company’s order;


(b) full payment in shares of Common Stock held for at least six months and
valued at fair market value on the Exercise Date (as such term is defined
below);


(c) full payment through a combination of shares of Common Stock held for at
least six months and valued at fair market value on the Exercise Date and cash
or check; or
 
(d) full payment through a broker-dealer sale and remittance procedure provided
that sale of the optioned stock is permitted as a result of an effective
registration statement under the Securities Act of 1933, as amended, and Grantee
complies with all applicable securities laws, pursuant to which the Grantee (i)
shall provide irrevocable written instructions to a Company-designated brokerage
firm to effect the immediate sale of the purchased shares and remit to the
Company, out of the sale proceeds available on the settlement date, sufficient
funds to cover the aggregate exercise price payable for the purchased shares
plus all applicable Federal and State income taxes required to be withheld by
the Company in connection with such purchase and (ii) shall provide written
directives to the Company to deliver the certificates for the purchased shares
directly to such brokerage firm in order to complete the sale transaction.


For purposes of this section 6, the Exercise Date shall be the date on which
written notice of the Option exercise is delivered to the Company. Except to the
extent the sale and remittance procedure is utilized in connection with the
exercise of the Option, payment of the exercise price for the purchased shares
must accompany such notice.

4

--------------------------------------------------------------------------------





The fair market value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:


(i) If the Common Stock is not at the time listed or admitted to trading on any
national stock exchange but is traded on The NASDAQ National Market, the fair
market value shall be the closing selling price per share of Common Stock on the
date in question, as such price is reported by the National Association of
Securities Dealers on The NASDAQ National Market or any successor system. If
there is no reported closing selling price for the Common Stock on the date in
question, then the closing selling price on the last preceding date for which
such quotation exists shall be determinative of fair market value.


(ii) If the Common Stock is at the time listed or admitted to trading on any
national stock exchange, then the fair market value shall be the closing selling
price per share of Common Stock on the date in question on the stock exchange
determined by the Committee to be the primary market for the Common Stock, as
such price is officially quoted in the composite tape of transactions on such
exchange. If there is no reported sale of Common Stock on such exchange on the
date in question, then the fair market value shall be the closing selling price
on the exchange on the last preceding date for which such quotation exists.


(iii) If the Common Stock is quoted on The NASDAQ Capital Market or any similar
system of automated dissemination of quotations of securities in common use, the
fair market value shall be the mean between the closing bid and asked quotations
for the Common Stock on such date.


(iv) If neither clause (i), (ii) or (iii) is applicable, then the fair market
value shall be the mean between the closing bid and asked quotations for the
Common Stock as reported by the National Quotation Bureau, Inc., if at least two
securities dealers have inserted both bid and asked quotations for Common Stock
on at least five of the ten preceding business days.


(v) If none of clauses (i) - (iv) is applicable then the fair market value shall
be determined by the Committee.


7. Rights in Shares Before Issuance and Delivery. No person shall be entitled to
the privileges of stock ownership in respect of any shares issuable upon
exercise of this Option unless and until such shares have been issued to such
person as fully paid shares.


8. Requirements of Law and of Stock Exchanges. By accepting this Option, the
Grantee represents and agrees for himself and his transferees by will or the
laws of descent and distribution that, unless a registration statement under the
Securities Act of 1933 is in effect as to shares purchased upon any exercise of
this Option, (i) any and all shares so purchased shall be acquired for his
personal account and not with a view to or for sale in connection with any
distribution, and (ii) each notice of the exercise of any portion of this Option
shall be

5

--------------------------------------------------------------------------------



accompanied by a representation and warranty in writing, signed by the person
entitled to exercise the same, that the shares are being so acquired in good
faith for his personal account and not with a view to or for sale in connection
with any distribution.


No certificate or certificates for shares of stock purchased upon exercise of
this Option shall be issued and delivered unless and until, in the opinion of
counsel for the Company, such securities may be issued and delivered without
causing the Company to be in violation of or incur liability under any federal,
state or other securities law, any requirement of any securities exchange
listing agreement to which the Company may be a party, or any other requirement
of law or of any regulatory body having jurisdiction over the Company.


9. Stock Option Plan. This Option is subject to, and the Company and the Grantee
agree to be bound by, all of the terms and conditions of the Plan, as the same
shall have been amended from time to time in accordance with the terms thereof,
provided that no such amendment shall deprive the Grantee, without his consent,
of this Option or any of his rights hereunder. Pursuant to the Plan, the
Committee is vested with final authority to interpret and construe the Plan and
this Option and is authorized to adopt rules and regulations for carrying out
the Plan. A copy of the Plan in its present form is available for inspection
during business hours by the Grantee or other persons entitled to exercise this
Option at the Company’s principal office. The Plan, as amended from time to
time, is hereby incorporated by reference.


10. Notices. Any notice to be given to the Company shall be addressed to the
Company in care of its Secretary at its principal office, and any notice to be
given to the Grantee shall be addressed to him at the address given beneath his
signature hereto or at such other address as the Grantee may hereafter designate
in writing to the Company. Any such notice shall be deemed duly given when
actually delivered by hand, facsimile, certified or registered mail or
recognized overnight courier.


11. Conflict with Employment Agreement. In the event that any provision of this
Option Agreement is inconsistent with a provision of an employment agreement
between the Grantee and the Company, the employment agreement provision shall
govern and supersede the inconsistent provision of this Agreement.


12. Laws Applicable to Construction. This Agreement has been executed and
delivered by the Company in the State of Florida, and this Agreement shall be
construed and enforced in accordance with the laws of said State.


IN WITNESS WHEREOF, the Company has granted this Option on January 18, 2007.


IMAGING DIAGNOSTIC SYSTEMS, INC.
 
 
By: /s/ Jay Bendis
Jay Bendis, Co-Chairman of the Board
GRANTEE
 
 
By: /s/ Timothy B. Hansen
Timothy B. Hansen


 
 
 6

--------------------------------------------------------------------------------

 